DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the preliminary Amendment file on 10/29/20.  Accordingly, claims 1-14 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because fails to fall within a statutory category of invention.  It is directed to a program “computer program”, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize it functionality.  It's clearly not directed to a composition matter.
Claim 14 is rejected under 35 U.S.C. 101 because fails to fall within a statutory category of invention.  It is directed to a computer readable information recording medium “computer readable medium” , which is broadly interpreted here being covering forms of transitory propagating signals  per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent ,  (see MPEP 2111.01).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dore et al (2016/0013961).
-Regarding claim 1, Dore et al  teaches a phase calibration method, performed by a phase calibration device (“FBMC receiver”, [0075]), the method  (see figure 5), comprising: 
procedure (610) of segmenting a received measurement sequence (inputted into (610) according to a preset rule (set by (FFT)) to obtaining “N” segmented measurement sequences, each segmented sequence comprising samples received from a corresponding frequency bin of (FFT), each bin associated with a corresponding subcarrier of the received measurement sequence, (see [0075-0078]); 
procedure (620) of respectively determining a phase calibration factor (“ɸk”, [0097]) of each of the segmented measurement sequences, wherein the each of the segmented measurement sequences respectively corresponds to a segmented phase (being a phase term at the right of equation (1), see [0011])) of “N” segmented phases; and when performing a phase calibration on a sequence (being each of the segmented measurement sequences)  to be verified, according to a matching relation between a phase (being a corresponding phase of function (“gk(n-δ)” (see equation (5)) of the sequence to be verified and each of the segmented phases (the matching relationship established in view of  equation (1) (see [0011]) and equation 
-Regarding claim 2, Dore et al  teaches that  the segmenting the received measurement sequence according to the preset rule comprises: segmenting, via (FFT), the received measurement sequence by a greedy algorithm to obtain the “N” segmented measurement sequences  in a frequency domain (see figure 6), (the algorithm considered here equivalent with the limitation “greedy algorithm”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dore et al  in view of Lohning et al (10,218,548).
-Regarding claim 7, Dore et al  teaches a phase calibration operations, performed by a phase calibration device (“FBMC receiver”, [0075]), the operations  (see figure 5), comprising: 
procedure (610) of segmenting a received measurement sequence (inputted into (610) according to a preset rule (set by (FFT)) to obtaining “N” segmented measurement sequences, each segmented sequence comprising samples received from a corresponding frequency bin of 
procedure (620) of respectively determining a phase calibration factor (“ɸk”, [0097]) of each of the segmented measurement sequences, wherein the each of the segmented measurement sequences respectively corresponds to a segmented phase (being a phase term at the right of equation (1), see [0011])) of “N” segmented phases; and when performing a phase calibration on a sequence (being each of the segmented measurement sequences)  to be verified, according to a matching relation between a phase (being a corresponding phase of function (“gk(n-δ)” (see equation (5)) of the sequence to be verified and each of the segmented phases (the matching relationship established in view of  equation (1) (see [0011]) and equation (5) (see 0095-0097])  , using the phase calibration factor corresponding to a matched segmented phase (being the phase of the sequence to be verified) to perform the phase calibration on the sequence to be verified (see [0097-0098]).
Dore et al  does not teach whether the phase calibration device comprises a memory having instructions stored on the memory and a processor configured to execute instructions to perform the operations, as claimed.
In analogous art, Lohning et al  teaches that an operational method of a system can be implemented with a memory “non-transitory tangible computer-readable mediums” having instructions “program instructions” stored on the memory and a processor “one or more processors” configured to execute instructions to perform the method (see col. 23, lines 54-60).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Dore et al, as taught by 
-Claim 8 is rejected with similar reasons for claim 2.
-Regarding claim 13, Dore et al  teaches the claimed method except failing to teach a computer program, comprising a computer readable code, wherein when, the computer readable code executed on an electronic device, the computer readable code causes the electronic device to perform the phase calibration method, as claimed.
In analogous art, Lohning et al  teaches that an operational method of a system can be implemented with a memory “non-transitory tangible computer-readable mediums” having computer readable code “program instructions” as a computer program stored on the memory and a processor “one or more processors” configured to execute instructions to perform the method (see col. 23, lines 54-60).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Dore et al, as taught by Lohning et al, in such a way that the phase calibration method would be programmable and the phase calibration device would comprise a processor and a computer program  comprising a computer readable code, wherein when, the computer readable code executed an electronic device (being the processor), the computer readable code causes the electronic device to 
-Regarding claim 14, as for claim 13,  Dore et al  in view of Lohning et al  teaches the claimed computer program.
Dore et al  in view of Lohning et al  teaches  the phase calibration method could be implemented with a computer readable medium “non-transitory tangible computer-readable mediums” , comprising the computer program, wherein the computer program is stored in the computer readable medium (see Lohning et al, col. 23, lines 54-60).
Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632